FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30220

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00093-JLQ

 v.
                                                 MEMORANDUM*
KYLE ALLEN BERTRAM,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Kyle Allen Bertram appeals from the district court’s judgment and

challenges his guilty-plea conviction and 84-month sentence for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bertram’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Bertram the

opportunity to file a pro se supplemental brief. No pro se supplemental brief has

been filed. The government has filed a motion for summary affirmance.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Bertram’s conviction.

We, therefore, grant the government’s motion for summary affirmance as to

Bertram’s conviction.

      Bertram waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Bertram’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    14-30220